Citation Nr: 1615177	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-41 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for post-operative cyst with scar (neck scar).

2.  Entitlement to an initial compensable disability rating for herpes simplex. 

3.  Entitlement to an initial compensable disability rating for stromal opacities, status post photorefractive keratectomy (bilateral eye disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2000 to June 2008.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2013, the Board remanded the claims for evidentiary development, and the case is again before the Board for further appellate proceedings. 

The Veteran was scheduled for a hearing before the Board in June 2011; however, he failed to appear for the scheduled Board hearing.  Therefore, the prior request for a Board hearing is considered withdrawn.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Board acknowledges that the Veteran's service-connected eye disability impacted his ability to work prior to starting his job in law enforcement.  See May 2011 representative's statement (noting that Veteran reported that his eye disability symptoms affect his ability to drive at night in his job as courier).  However, the evidence shows that the Veteran has been gainfully employed for the entire appeal period.  See e.g., August 2013 VA examinations (noting that the disabilities on appeal do not impact his ability to work; Veteran reported he began job in law enforcement five years ago); February 2010 VA examination (Veteran reported working in the federal government since July 2008).  Because there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected disabilities, a TDIU has not been raised by the record and is not before the Board at this time.  

FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's neck scar is manifested by superficial scar on the neck that is measured at most 7 x 0.2 cm and by sensory loss that is no worse than mild; but not by limitation of motion, a characteristic of disfigurement under 38 C.F.R. § 4.118, painful scar, unstable scar, or areas of scarring approximating 144 square inches (929 sq. cm.).  

2. During the entire appeal period, the Veteran's herpes simplex is manifested by lesions or ulcers of the mouth that has resulted in at most three episodes during the appeal period, functional impairment of mastication of a duration of at most 2-3 weeks per episode, and no more than topical therapy during the entire appeal period; but not by scar; a characteristic of disfigurement under 38 C.F.R. § 4.118; functional loss of all upper anterior or lower anterior teeth; functional loss of all upper and lower teeth on one side; outbreaks that cover at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or, intermittent systemic therapy, such as corticosteroids/other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.

3.  During the entire appeal period, the Veteran's bilateral eye disability is manifested by corneal opacities, corneal scarring, glare at night, and impairment of central visual acuity based on corrected distance vision with central fixation of both eyes of at worse 20/40; but not by contact lenses use; incapacitating episodes; a characteristic of disfigurement under 38 C.F.R. § 4.118; impairment of visual field; impairment of muscle function; or, loss of use of either eye. 


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial compensable rating for neck scar have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.25, 4.118, Diagnostic Codes 7800, 7802, 7804, 7805; 38 C.F.R. § 4.120, 4.123, 4.124a, Diagnostic Codes 8209, 8210, 8309, 8310 (2015); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7802, 7803, 7804, 7805 (2002).  

2.  For the entire appeal period, the criteria for an initial compensable disability for herpes simplex have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.114, Diagnostic Codes 7200, 7201; 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7805, 7806; 38 C.F.R. § 4.150, Diagnostic Code 9913 (2015); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7805 (2002).  

3.  For the entire appeal period, the criteria for an initial compensable disability for the bilateral eye disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.25, 4.75, 4.76, 4.79, Diagnostic Codes 6001, 6035, 6036, 6066; 38 C.F.R. § 4.118, 7800, 7805 (2015); 38 C.F.R. § 4.79, Diagnostic Codes 6035 (2002); 38 C.F.R. § 4.118, 7800, 7805 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In June 2013, the Board remanded the claim and directed the AOJ to obtain outstanding relevant VA treatment records, and the AOJ did so.  The Board also directed the AOJ to afford the Veteran VA examinations to determine the nature and severity of the Veteran's bilateral eye disability, herpes simplex, and neck scar.  The Veteran was afforded VA examinations regarding these disabilities in August 2013, and the examiners provided the requested information, to include unretouched color photographs of the Veteran's face and neck scarring.  

The Board acknowledges that the prior remand directed the examiner to comment as to whether there were affected areas of herpes simplex that are not active on examination, and to identify, to the extent possible, the percentage of the entire body and exposed areas affected by prior rashes.  The examiner noted the Veteran's report of two prior herpes simplex outbreaks and that the Veteran's herpes simplex was not active on physical examination, but the examiner did not identify the percentage of the body affected by prior rashes.  There is no lay report or medical evidence to show that the Veteran's herpes simplex manifests with rashes at any point during the appeal period, and all lay reports and medical evidence show that the Veteran's herpes simplex manifests with lesions and ulcers on the mouth, as discussed below.  Given that there no evidence that the Veteran's herpes simplex has manifested as rash at any point during the appeal period, it was not possible for the examiner to identify the percentage of the body affected by rash during the appeal period.  Thus, the August 2013 examination report substantially complied with the Board's directives, and the purpose of this remand directive (i.e., to determine the area of the body affected by herpes simplex rash during the appeal period) has been satisfied. 

The claims on appeal were readjudicated in a September 2013 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

Regarding the Veteran's claims for increased ratings, VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran received pre-adjudication VCAA notice as part of the Benefits Delivery at Discharge Program in April 2008.  Therein, the Veteran was notified as to the evidence necessary to support the underlying claims for entitlement to service connection and the manner with which VA determines disability ratings and effective dates.  Because entitlement to service connection for the neck scar, bilateral eye disability, and herpes simplex have been granted and effective dates have been assigned for each disability, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claims is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, the Veteran was afforded VA examinations pertaining to the disabilities on appeal in May 2008, prior to discharge, February 2010, and August 2013, pertaining to each of the disabilities on appeal.  The examiners each conducted an examination and together provide sufficient information regarding the Veteran's manifestations of neck scar, herpes simplex, and bilateral eye disability, such that the Board can render an informed determination.  The Board finds that the examinations, together with the remaining lay and medical evidence of record, are adequate for rating purposes.  

The Board acknowledges the Veteran's argument that the May 2008 VA examination is inadequate due to "lack of care during the examination" and because the examination "took less than twenty minutes including getting x-rays taken on my knees."  See September 2008 notice of disagreement.  However, given that the Veteran has not provided a specific argument as to why the May 2008 VA examination is rendered inadequate as to his herpes simplex, neck scar, and bilateral eye disability, and because the May 2008 VA examination provides sufficient information regarding the history of these disabilities prior to the appeal period, the Board finds that the May 2008 VA examination is not rendered inadequate for rating purposes.     

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Neck Scar

The Veteran's neck scar is currently evaluated as noncompensable for the entire appeal period under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7802 (2002).  The Veteran contends that this rating does not accurately depict the severity of his disability.  

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 , DCs 7800 to 7805). The amendments apply only to claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran submitted the underlying claim for service-connection for neck scar in April 2008, prior to the revisions.  The RO has considered both the pre-amended and post-amended rating criteria in evaluating the neck scar.  See e.g., June 2008 rating decision (considering the pre-amended criteria); May 2009 statement of the case (considering both the pre-amended and post-amended criteria).  Thus, though the Veteran has not requested consideration under the amended criteria, the Board will consider the Veteran's claim for increased compensation for neck scar under both the pre-amended and post-amended rating criteria and will apply the rating criteria that allows for a higher evaluation.  

Prior to October 23, 2008, the rating schedule provided as follows:

DC 7800 pertains to disfigurement of the head, face, or neck.  A 10 percent evaluation is provided when there is one characteristic of disfigurement. A 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are two or three characteristics of disfigurement. A 50 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there four or five characteristics of disfigurement. An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118 (2002).

There are eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows: Scar 5 or more inches (in.) (13 or more cm.) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); and, skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.). 38 C.F.R. § 4.118, DC 7800, Note (1) (2002).  When evaluating under these criteria, unretouched color photographs are to be taken into consideration.  38 C.F.R. § 4.118, DC 7800, Note (3) (2002).  

DC 7801 pertains to deep scars not of the head, face, or neck that cause limited motion.  Because the Veteran's scar is not shown to be deep or cause limited motion, and the Veteran's scar is of the neck, pre-amended DC 7801 is not applicable.  38 C.F.R. § 4.118 (2002).  

Under DC 7802, scars, other than head, face, or neck, that are superficial and that do not cause limited motion, warrant a rating of 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note (2) provided that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2002).  

Under DC 7803, scars, superficial, unstable, warrant a rating of 10 percent.  Note (1) provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118 (2002).  

Under DC 7804, scars, superficial, painful on examination, warrant a rating of 10 percent.  38 C.F.R. § 4.118 (2002).  

Under DC 7805, other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2002).  

After October 23, 2008, the rating schedule provides as follows:

The relevant portions of the post-amended DC 7800 rating criteria are unchanged from the pre-amended rating criteria, noted above, except that the post-amended Note (4) additionally provides that disabling effects other than disfigurement that are associated with individual scars(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are to be separately evaluated under the appropriate diagnostic code(s) and § 4.25 is to be applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  38 C.F.R. § 4.118 (2015).

DC 7801 pertains to deep and nonlinear scars not of the head, face, or neck.  Because the Veteran's scar is not shown to be deep, and the Veteran's scar is of the neck, post-amended DC 7801 is not applicable.  38 C.F.R. § 4.118 (2015). 

Under DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, warrant a rating of 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2015).  

Under DC 7804, scar(s), unstable or painful, warrant a rating of 10 percent for one or two scars that are unstable or painful; 20 percent for three or four scars that are unstable or painful; and a maximum rating of 30 percent for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC, when applicable.  38 C.F.R. § 4.118 (2015).  

Under DC 7805, for other scars (including linear scars) and other effects of scars evaluated under DC 7800, 7801, 7802, and 7804, the Board must evaluate disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2015).  

The Veteran is competent to describe his neck scar symptoms, and the Board finds that the Veteran's reports as to his neck scar symptoms are credible.  

When considering the rating criteria under pre-amended and post-amended DC 7800, the medical evidence and unretouched color photographs show that though the Veteran's neck scar is manifested by superficial scar that is measured at most 7 x 0.2 cm, there is no medical evidence or lay report of the following characteristics of disfigurement at any point during the appeal period: Scar 5 or more inches (in.) (13 or more cm.) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); or, skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.).  See February 2010 VA examination (noting that the surface contour of scar is not elevated or depressed); August 2013 VA examination (measuring scar at 7 x 0.2 cm); August 2013 VA examination's color photographs (not showing that skin is hypo- or hyper-pigmented in an area exceeding six square inches).  Thus, the criteria for a compensable rating under pre-amended and post-amended DC 7800 have not been met or approximated, and an increased rating under this code is not warranted for the entire appeal period.  

The Board notes that though the rating criteria under the pre-amended and post-amended DC 7802 pertains to scars not of the head, face or neck, the RO rated the Veteran's neck scar under DC 7802.  There is no lay argument or medical evidence showing limitation of motion, and the medical evidence shows that the Veteran's neck scar is manifested by superficial and nonlinear scar that is measured at most 7 x 0.2 cm during the appeal period.  See August 2013 VA examination.  Thus, the area of scarring des not nearly approximate nearly approximate 144 square inches (929 sq. com.) or greater.  Accordingly, the criteria for a compensable rating under pre-amended and post-amended DC 7802 have not been met or approximated, and an increased rating under this code is not warranted for the entire appeal period.  

When considering the rating criteria under pre-amended DC 7803, there is no lay argument or medical evidence to show the superficial scar is unstable at any point during the appeal period.  See e.g., August 2013 VA examination.  Accordingly, the criteria for a compensable rating have not been met or approximated under pre-amended DC 7803, and an increased rating under this code is not warranted for the entire appeal period.  

When considering the rating criteria under pre-amended DC 7804, there is no lay argument or medical evidence to show superficial scar that is painful on examination at any point during the appeal period.  See e.g., August 2013 VA examination.  Accordingly, the criteria for a compensable rating under pre-amended DC 7804 have not been met or approximated, and an increased rating under this code is not warranted for the entire appeal period.  

When considering the rating criteria under post-amended DC 7804, there is no lay argument or medical evidence to show that the superficial scar is unstable at any point during the appeal period.  The Board acknowledges that the Veteran's representative reported that on September 8, 2008, the Veteran "stated the scar is painful."  See May 2013 Appellant's Brief at p. 2.  On the other hand, the Board notes that the Veteran's notice of disagreement, received by VA on September 8, 2008, reported no feeling at the scar site, but not painful scar.  Further, the remaining lay reports and medical evidence of record show numbness of scar and the Veteran recurrently denies painful scar during the appeal period.  See e.g., August 2013 and February 2010 VA examinations and February 2010 VA examination addendum opinion (Veteran reports no history of pain).  Given that the remaining lay and medical evidence of record shows that the scar is not painful, the Board finds that the Veteran's September 8, 2008 report to his representative that his scar is painful indicates a brief worsening of the Veteran's neck scar symptoms, and that the Veteran's overall disability picture is consistent with a finding of no painful scar and a noncompensable rating under post-amended DC 7804.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Because painful or unstable scar is not shown, the criteria for a compensable rating under post-amended DC 7804 have not been met or approximated, and an increased rating under this code is not warranted for the entire appeal period.  

When considering the rating criteria under pre-amended DC 7805, the Veteran's scar is to be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118 (2002).  When considering the rating criteria under post-amended DC 7805, disabling effects which have not been considered in a rating provided under diagnostic codes 7800-04 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2015).  Further, when considering the rating criteria under post-amended DC 7800, Note (4) provides that the disabling effects other than disfigurement that are associated with individual scars(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are to be separately evaluated under the appropriate diagnostic code(s).  38 C.F.R. § 4.118 (2015).

During the entire appeal period, the Veteran's neck scar is manifested by subjective numbness, and the Board has found the Veteran's reports of such symptoms credible.  See e.g., August 2013 and February 2010 VA examinations (Veteran reports no feeling in the area since his in-service cyst surgery and that he can poke the scar with a pin and there is no feeling).  A neurological condition is ordinarily rated in proportion to the impairment of motor, sensory or mental function, with consideration especially of psychotic manifestations, complete or partial loss of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  38 C.F.R. § 4.120.  Neuritis, cranial or peripheral, is characterized by sensory disturbances, as well as loss of reflexes, muscle atrophy and constant pain, at times excruciating.  38 C.F.R. § 4.123.  Neuritis is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  Id.  

Diagnostic codes pertaining to neurological impairment of the ninth (glossopharyngeal) cranial nerve is evaluated based on the relative loss of ordinary sensation in mucous membrane of the pharynx, fauces, and tonsils.  See 38 C.F.R. § 4.124a, DC 8209 Note.  Under DC 8209, a 10 percent rating is warranted for incomplete, moderate paralysis.  A 20 percent rating is warranted incomplete, severe paralysis.  A maximum rating of 30 percent is warranted for complete paralysis.  See 38 C.F.R. § 4.124a.  Neuritis of the ninth cranial nerve is assigned DC 8309.  Diagnostic codes pertaining to neurological impairment of the tenth (pneumogastric, vagus) cranial nerve is evaluated based on the extent of sensory and motor loss to organs of voice, respiration, pharynx, stomach and heart.  See 38 C.F.R. § 4.124a, DC 8210 Note.  Under DC 8210, a 10 percent rating is warranted for incomplete, moderate paralysis.  A 30 percent rating is warranted incomplete, severe paralysis.  A maximum rating of 50 percent is warranted for complete paralysis.  See 38 C.F.R. § 4.124a.  Neuritis of the tenth cranial nerve is assigned DC 8310.  

Here, though there is no objective medical testing to show the exact nerve root involved with the Veteran's subjective reports of scar numbness, the Board will consider by analogy the rating criteria pertaining to neuritis of the ninth and tenth cranial nerves based on the Veteran's reported sensory loss in the analogous anatomical location of the neck.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  

The terms "mild," "moderate," and "severe" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of the terms "mild," "moderate," and "severe" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When considering the rating criteria under DCs 8209, 8210, 8309, and 8310, though the Veteran's credible lay reports show that the neck scar is manifested by sensory loss, no other functional impairment of the scar area or the neck is shown, and the lay and medical evidence shows that such sensory loss has no impact on daily activities and no impact on occupational functioning during the entire appeal period.  See e.g., August 2013 VA examination; February 2010 VA examination and addendum opinion.  Given the evidence showing sensory loss but no functional impairment of the Veteran's daily activities or occupational activities, the Board finds that the Veteran's sensory loss is no worse than mild, and moderate neuritis of the ninth or tenth cranial nerve is not shown during the entire appeal period.  Accordingly, the criteria for a compensable rating under DCs 8209, 8210, 8309, and 8310 have not been met or approximated, and an increased rating under these codes is not warranted for the entire appeal period.  See also 38 C.F.R. § 4.10 (The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of the a system or organ of the body to function under the ordinary conditions of daily life including employment).  It follows that a compensable disability rating for the disabling effect of sensory loss is not warranted under pre-amended DC 7805, post-amended DC 7805, and post-amended DC 7800, Note (4).  Further, a noncompensable rating for scar manifestation of sensory loss, when combined with a noncompensable rating under DC 7800, does not equate to a compensable combined rating.  38 C.F.R. § 4.25.    

For the above discussed reasons, the criteria for a compensable rating for the Veteran's neck scar have not been met or approximated for the entire appeal period, and the currently assigned noncompensable rating is appropriate and fully contemplates the Veteran's neck scar disability level.  The Board has considered the applicability of other diagnostic codes pertaining to skin and neurological conditions, but finds that no other diagnostic code is applicable in this case.  
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's neck scar is currently rated by analogy under DC 7802, which, under either the pre-amended or post-amended rating criteria, pertains to scars not of the head, face or neck.  The Board concludes that the Veteran should be rated under post-amended DC 7800 which directly pertains to scars of the head, face, or neck, and the criteria of which contemplates the diagnosis of neck scar for which service-connection was granted as well as the Veteran's scar symptoms, such as neurological effects.  See 38 C.F.R. § 4.118, DC 7800 (2015).  

Herpes Simplex

The Veteran's herpes simplex is currently assigned a noncompensable rating by analogy under 38 C.F.R. § 4.118, DC 7806 (pertaining to dermatitis or eczema).  See also 38 C.F.R. § 4.20.  The Veteran argues that this rating does not accurately depict the severity of his disability.  

The Veteran is competent to report his skin symptoms, and the Board finds that these reports as to skin symptoms are credible.  The Board acknowledges that skin disabilities may have active and inactive stages, as in this case.  See e.g., Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  The Board finds that the Veteran's reports as to the frequency of his outbreaks are credible.  

Herpes simplex of the skin is characterized by vesicular eruption and is an inflammatory skin disease caused by a herpes virus.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 410, 852 (32d. ed. 2012).  The Board notes that under 38 C.F.R. § 4.118, DC 7820, infections of the skin not listed elsewhere (including viral diseases) are to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801-05), or dermatitis (DC 7806), depending on the predominant disability.  

Under DC 7806, when dermatitis or eczema covers less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12- month period, a zero percent rating is assigned.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids/other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period. A 30 percent rating is warranted for dermatitis or eczema, affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118.  Further, under DC 7806, dermatitis or eczema can also be rated as disfigurement of the head, face, or neck (DC 7800), or scars (DCs 7801-7805), depending upon the predominant disability.  Id.

When considering the rating criteria under DC 7806, the lay and medical evidence shows that during the entire appeal period the Veteran's herpes simplex manifests only on the lips and oral cavity and requires no more than topical therapy during the entire appeal period.  See February 2010 and August 2013 VA examinations (Veteran reported episodes of herpes simplex lesions affecting the mouth that were milder than episodes that occurred during service); see also May 2008 VA examination (noting that the Veteran's in-service herpes simplex episodes manifested in rashes, to include on the genitals).  The Board acknowledges that the record does not include medical evidence indicating the percentage of the entire body or of the exposed areas of the body that is affected when the herpes simplex is active on the lips and oral cavity.  However, the Board concludes that the determination as to the percentage of the body or of the exposed areas of the body that the lips and oral cavity cover at any time is a simple and non-medical matter that is within the knowledge of a non-expert and therefore within the Board's own competence to evaluate based upon its own knowledge and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

The Board finds that it is reasonable to conclude that the lips and oral cavity cover less than 5 percent of the entire body or less than 5 percent of exposed areas.  Therefore, the Veteran's herpes simplex is not shown by the evidence as affecting at least 5 percent, but less than 20 percent of the entire body; or at least 5 percent, but less than 20 percent of exposed areas.  Furthermore, there is no lay report or medical evidence to indicate intermittent systemic therapy, such as corticosteroids/other immunosuppressive drugs, at any point during the appeal period.  For these reasons, the criteria for a compensable rating under DC 7806 have not been met or approximated, and an increased rating under this code is not warranted for the entire appeal period.  

The evidence shows that the Veteran's herpes simplex has been active at most three times during the appeal period, and that when active, the herpes simplex is manifested by herpetic lesions or ulcers of the mouth.  See February 2010 VA examination (Veteran reported oral lesions at the end of 2008 after separation from service and this episode was more mild than when in service; noting that in service active herpetic lesions lasted 2-3 weeks); August 2013 VA examination (Veteran reported two herpetic outbreaks "since"); May 2013 Appellant's Brief at p. 2 (Veteran reported that when he has outbreaks he is unable to eat and he has to go on a liquid diet until the outbreak clears up).   

Given that the herpes simplex manifests on the skin, the Board has considered the applicability of the pre-amended and post-amended rating criteria for skin disabilities under 38 C.F.R. § 4.118, DCs 7800-05, which are discussed in the section above.  Because the Veteran's herpes simplex affects the Veteran's mouth, the Board will consider the rating criteria under pre-amended and post-amended 7800, which pertains to disfigurement of the face.  Further, because the Veteran's disabling effect of being unable to eat solid food due to lesions of the mouth is not contemplated under DCs 7800-04, pre-amended and post-amended DC 7805 are for application.  See 38 C.F.R. § 4.118, DCs 7806 and 7820.  On the other hand, because there is no lay report or medical evidence of scarring due to herpes simplex outbreaks, the remaining diagnostic codes discussed above that pertain to scars do not apply.  

When considering the rating criteria under the pre-amended and post-amended DC 7800, the Veteran's lay reports show that the Veteran's herpes simplex is manifested by ulcers and lesions on the mouth that have been active three times during the appeal period, but there is no medical evidence or lay report of the following characteristics of disfigurement at any point during the appeal period: scar of any nature; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); or, skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.).  Thus, the criteria for a compensable rating under pre-amended and post-amended DC 7800 have not been met or approximated, and an increased rating under this code is not warranted for the entire appeal period.  

When considering the rating criteria under pre-amended DC 7805, the Veteran's herpes simplex is to be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118 (2002).  When considering the rating criteria under post-amended DC 7805, disabling effects which have not been considered in a rating provided under diagnostic codes 7800-04 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2015).  As noted above, the Veteran's herpes simplex is manifested by the disabling effect of being unable to eat solid food during an outbreak, and this disabling effect will last at most 2-3 weeks.  

Under DC 7201, injuries of the lips are rated as for disfigurement of the face.  38 C.F.R. § 4.114.  An evaluation under DC 7800, pertaining to disfigurement of the face, is discussed above, and for those reasons, an increased rating is not warranted under DC 7201.  

Under DC 7200, injuries of the mouth are rated for disfigurement and impairment of function of mastication.  38 C.F.R. § 4.114.  DC 9913 pertains to loss of use of the teeth due to loss of substance of body of maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150.  DC 9913 provides that a 0 percent rating is warranted where the loss of masticatory surface can be restored by suitable prosthesis.  Where the lost masticatory surface cannot be restored by a suitable prosthesis, a 10 percent rating is warranted for the loss of all upper anterior or lower anterior teeth, or for the loss of all upper and lower teeth on one side; a 20 percent rating is warranted for the loss of all upper and lower posterior or upper and lower anterior teeth; a 30 percent rating is warranted for the loss of all upper teeth or all lower teeth; a maximum 40 percent disability rating is warranted for the loss of all teeth.  These ratings apply to bone loss through trauma or disease, such as osteo myelitis, and not to the loss of the alveolar process as a result of periodontal disease.  Id.  

Because the Veteran's herpes simplex impacts the Veteran's functional ability to masticate, the Board will consider by analogy the rating criteria under DCs 7200 and 9913, as these codes pertain the Veteran's symptom of impairment of mastication and the analogous anatomical location of the mouth.  See 38 C.F.R. § 4.20.  The Board notes that though the Veteran's credible lay reports show that the herpes simplex has been active three times during the appeal period, and during these outbreaks he must go on a liquid diet, the evidence shows that during all remaining times during the appeal period, the Veteran's herpes simplex does not result in functional impairment of mastication.  See e.g., February 2010 and August 2013 VA examinations.  Given evidence showing three occurrences of functional impairment of mastication lasting for 2-3 weeks per episode, but no functional impairment of mastication during all remaining times during the appeal period, the Board finds that the Veteran's functional impairment of mastication may be restored and is therefore contemplated by the noncompensable disability rating under DC 9913.  Because the Veteran's functional impairment of mastication rarely occurs, the Board finds that the Veteran's disability level does not meet or approximate the level of severity contemplated by a compensable rating under DC 9913, namely the functional loss of all upper anterior or lower anterior teeth or the functional loss of all upper and lower teeth on one side.  Accordingly, the criteria for a compensable rating under DC 7200 and 9913 have not been met or approximated, and an increased rating under these codes is not warranted for the entire appeal period.  It follows that a compensable disability rating for the disabling effect of functional impairment of mastication is not warranted under pre-amended and post-amended DC 7805. 

For the above discussed reasons, the criteria for a compensable rating for the Veteran's herpes simplex have not been met or approximated for the entire appeal period, and the currently assigned noncompensable rating is appropriate and fully contemplates the Veteran's herpes simplex disability level.  The Board has considered the applicability of other diagnostic codes pertaining to skin and mouth conditions, but finds that no other codes are applicable in this case.  
 
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's herpes simplex is currently rated by analogy under DC 7806, which pertains to dermatitis.  The Board concludes that evaluation under DC 7806 is appropriate, given that DC 7820 provides that viral infections of the skin should be rated under the predominant disability, the Veteran's current predominant disability is his recurrent use of topical medication to treat his herpes simplex, and DC 7806 contemplates the Veteran's use of topical therapy and skin manifestations.  

Bilateral Eye Disability

The Veteran's bilateral eye disability is currently assigned a noncompensable rating by analogy under 38 C.F.R. § 4.79, DC 6035 (2002) (keratoconus).  See also 38 C.F.R. § 4.20. The Veteran contends that this rating does not accurately depict the severity of his disability.  

VA amended the criteria for rating eye disabilities, effective December 10, 2008. See 73 Fed. Reg. 66, 543  (2008) (codified at 38 C.F.R. §§ 4.75-4.79).  For the period prior to the effective date of the revision, the Board may only apply the pre-amended rating criteria.  Thereafter, the Board will consider both the pre-amended and post-amended regulations and will apply the rating criteria that results in the highest evaluation.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Veteran is competent to report his vision symptoms and the Board finds that the Veteran's reports as to these symptoms are credible.  During the entire appeal period, the evidence shows that the Veteran's service-connected bilateral eye disability of corneal opacities and corneal scarring of the eye is manifested by glare at night due to scarring.  See August 2013 VA examination; see also June 2008 rating decision; August 2013 VA optometry note; February 2010 VA examination; February 2010 VA optometry note.  There is no lay argument or medical evidence of loss of use of either eye, and therefore the rating criteria pertaining to loss of use and the regulations pertaining to special monthly compensation for loss of use or blindness of the eye do not apply.  See e.g., August 2013 VA examination.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's eye disability is currently rated under DC 6035, which provides for evaluation of keratoconus based on impairment of visual acuity under both the pre-amended and post-amended rating criteria.  Keratoconus is a noninflammatory bilateral protrusion of the cornea, the apex being displaced downward and nasally.   See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 410, 980 (32d. ed. 2012).  The Board notes that there is no evidence of keratoconus in the record during the entire appeal period.  See e.g., August 2013 VA examination (noting that the Veteran does not have keratoconus); May 2008 private treatment record (eye doctor noted no keratoconus about a month before the start of the appeal period); June 2008 rating decision (finding no keratoconus).  However, the Board concludes that the Veteran's service-connected eye disability is appropriately rated by analogy under DC 6035, as this code contemplates the Veteran's symptom of visual impairment and the service-connected eye disability's anatomical location of the cornea.  38 C.F.R. § 4.20.  

Under pre-amended DC 6035, keratoconus is to be evaluated on impairment of corrected visual acuity using contact lenses.  When contact lenses are medically required for keratoconus, either unilateral or bilateral, the minimum rating will be 30 percent.  38 C.F.R. § 4.79, DC 6035 (2002).  The Board acknowledges that the Veteran's representative argued that a 30 percent evaluation is warranted because the Veteran allegedly uses "corrective lenses."  See May 2013 Appellant's Brief at p. 3.  However, there is no lay report by the Veteran or medical evidence to show that the Veteran uses contact lenses at any point during the appeal period, and all medical evidence of record shows use of glasses.  See e.g., November 2009 VA ophthalmology consult; February 2010 VA examination and February 2010 VA optometry note; August 2013 VA optometry note.  Because the Veteran's representative is essentially arguing that the Veteran uses contact lenses, and such argument is inconsistent with the remaining medical evidence of record and the Veteran's own lay reports, the Board finds that the Veteran's representative's allegation that the Veteran uses contact lenses is not credible and therefore has no probative value.  Because use of contact lenses is not shown by the probative evidence, the criteria for a compensable disability rating under pre-amended DC 6035 have not been met or approximated for the entire appeal period, and an increased rating under this code is not warranted.     

Under post-amended DC 6035, keratoconus is evaluated based on impairment of visual acuity. 38 C.F.R. § 4.79, DC 6035 (2015).  

Because the medical evidence shows that corneal opacity constitutes a disease, the Board will also consider the rating criteria under post-amended DC 6001, which pertains to keratopathy.  See e.g., August 2013 VA optometry note.  Keratopathy is a noninflammatory disease of the cornea.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 410, 981 (32d. ed. 2012).  Under post-amended DC 6001, keratopathy is rated under the General Rating Formula for DCs 6000-6009, which is based on either visual impairment or incapacitating episodes, whichever results in a higher evaluation.  See 38 C.F.R. § 4.79, DC 6001 (2015) (noting that for VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed best rest and treatment by a physician or other healthcare provider).  There is no lay report or medical evidence of incapacitating episodes, and therefore an increased rating is not warranted based on the same.  Thus, the Veteran's bilateral eye disability is to be rated based on visual impairment pursuant to DC 6001.

Evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75.  The medical evidence shows that there is no impairment of visual field or muscle function at any point during the appeal period; therefore, the codes pertaining to the same do not apply.  See February 2010 and August 2013 VA examinations.  

Accordingly, the Veteran's bilateral eye disability will be rated based on impairment of visual acuity pursuant to post-amended DC 6035 and post-amended DC 6001.  The evidence shows that during the entire appeal period, though the Veteran's visual acuity has worsened during the appeal period, the Veteran's bilateral eye disability is manifested by impairment of bilateral central visual acuity with central fixation of at worse 20/40 for both corrected and uncorrected distance and near vision during the entire appeal period.  See August 2013 VA examination; February 2010 VA examination (showing bilateral visual acuity of 20/20 for both corrected and uncorrected for distance and near).  Under DC 6066, when central visual acuity based on corrected distance vision with central fixation of both eyes is 20/40, a 0 percent rating is warranted.  See 38 C.F.R. §§ 4.76(b), 4.79 (2015).  Because there is no evidence to show central visual acuity based on corrected distance vision with central fixation in one eye of at least 20/50, the criteria for a compensable disability rating based on impairment of visual acuity have not been met or approximated for the entire appeal period, and an increased rating under post-amended DC 6001, 6035, and 6066 is not warranted.  

Furthermore, DC 6036 contemplates the symptom of glare sensitivity.  See 38 C.F.R. § 4.79, 6036 (2015).  DC 6036 provides that the evaluation should be based on visual impairment or a 10 percent rating is warranted for status post corneal transplant with, at minimum, pain, photophobia, and glare sensitivity.  Id.  Though the Veteran's corneal scarring causes glare at night, the Veteran has not had a corneal transplant and there is no lay report or medical evidence of eye pain or photophobia.  Accordingly, the criteria for a compensable disability rating under DC 6036 have not been met or approximated for the entire appeal period, and an increased rating under this code is not warranted.

In addition, the Board has considered the applicability of the pre-amended and post-amended rating criteria for skin disabilities of the face under 38 C.F.R. § 4.118, DCs 7800-05, which are discussed in the section above.  Because the Veteran's corneal scarring and corneal opacities affects the Veteran's face, the Board will consider the rating criteria under pre-amended and post-amended 7800, which pertains to scars and disfigurement of the face.  Further, because the Veteran's disabling effect of glare at night due to scarring is not contemplated under DCs 7800-04, pre-amended and post-amended DC 7805 are for application.  On the other hand, because there is no lay report or medical evidence of painful or unstable corneal scar, the remaining pre-amended and post-amended diagnostic codes pertaining to scars of the face discussed above do not apply.  

When considering the rating criteria under the pre-amended and post-amended DC 7800, the medical evidence shows that the Veteran's service-connected eye disability is manifested by scarring and opacities of the cornea, but there is no medical evidence or lay report of the following characteristics of disfigurement at any point during the appeal period: Scar 5 or more inches (in.) (13 or more cm.) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); or, skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.). See e.g., August 2013 VA examination (noting none of these characteristics).  

Thus, the criteria for a compensable rating under pre-amended and post-amended DC 7800 have not been met or approximated, and an increased rating under this code is not warranted for the entire appeal period.  Further, a noncompensable rating for the eye disability of facial disfigurement and scarring, when combined with a noncompensable rating for visual impairment, does not equate to a compensable combined rating for either eye.  See 38 C.F.R. § 4.75(d) (providing for the combination of evaluation for visual impairment with evaluations for other disabilities that are not based on visual impairment (e.g., disfigurement under DC 7800)); 38 C.F.R. § 4.25.    

When considering the rating criteria under pre-amended DC 7805, the Veteran's corneal scarring is to be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118 (2002).  When considering the rating criteria under post-amended DC 7805, disabling effects which have not been considered in a rating provided under diagnostic codes 7800-04 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2015).  Further, when considering the rating criteria under post-amended DC 7800, Note (4) provides that the disabling effects other than disfigurement that are associated with individual scars(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are to be separately evaluated under the appropriate diagnostic code(s).  38 C.F.R. § 4.118 (2015).  The Veteran's disabling effect due to corneal scarring of visual impairment of the eyes has been evaluated above, and for those reasons, an increased rating is not warranted based on visual impairment.  It follows that a compensable disability rating for the disabling effect of glare at night is not warranted under pre-amended DC 7805, post-amended DC 7805, and post-amended DC 7800, Note (4).  

For the above discussed reasons, the criteria for a compensable rating for the Veteran's bilateral eye disability have not been met or approximated for the entire appeal period, and the currently assigned noncompensable rating is appropriate and fully contemplates the Veteran's bilateral eye disability level.  The Board has considered the applicability of the other diagnostic codes pertaining to eye and skin conditions under the pre-amended and post-amended regulations, but finds that no other codes are applicable in this case.  

At no point during the appeal period have the criteria for a rating greater than those discussed been met or approximated for the disabilities on appeal.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that the ratings discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected neck scar, which is manifested by scar on the neck and sensory loss.  Further, the diagnostic criteria for scars expressly contemplate effects due to scar that are not specifically rated under DCs 7800-7804.  The Board also finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected herpes simplex, which is manifested by outbreaks of lesions or ulcers of the mouth that result on functional impairment of mastication and topical therapy.  The Board also finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral eye disability, which is manifested by corneal opacities, corneal scarring, glare at night, and impairment of visual acuity.  Thus, each disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's condition fail to capture the service-connected disability experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no medical evidence or lay allegation of additional symptoms or disability that have not been attributed to a specific service-connected condition.  The Veteran is evaluated for posttraumatic stress disorder (PTSD), rated as 30 percent disabling; bilateral knee disability, each knee rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; nasal fracture with right septal deviation, rated as noncompensable; bilateral eye disability, rated as noncompensable; neck scar, rated as noncompensable; and, herpes simplex, rated as noncompensable.  The Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected bilateral eye disability, neck scar, and/or herpes simplex results in further disability when looked at in combination with any other service-connected disabilities.  


ORDER

Entitlement to an initial compensable disability rating for post-operative cyst with scar is denied. 

Entitlement to an initial compensable disability rating for herpes simplex is denied.

Entitlement to an initial compensable disability rating for stromal opacities, status post photorefractive keratectomy, is denied.   



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


